Exhibit 10.1







FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AND

SHARE REPURCHASE AGREEMENT




This FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
SHARE REPURCHASE AGREEMENT (this “Agreement”) is made as of August 21, 2014, by
and among DAYBREAK OIL AND GAS, INC., a Washington corporation (the “Company”),
and MAXIMILIAN RESOURCES LLC, a Delaware limited liability company, as
successor-in-interest to Maximilian Investors LLC, a Delaware limited liability
company (the “Shareholder”).




WHEREAS, the Shareholder and the Company are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of August 28, 2013 (as the same
has been and may hereafter be amended from time to time, herein the “Loan
Agreement”), pursuant to which Shareholder extended certain credit and other
financial accommodations to the Company.




WHEREAS, the Shareholder is the owner, beneficially and of record, of 5,694,823
shares (the “Shares”) of the Company’s common stock, $0.001 par value (the
“Common Stock”).




WHEREAS, the Shareholder wishes to sell the Shares to the Company in exchange
for certain modifications to the Loan Agreement and the Loan (as defined in the
Loan Agreement), as set forth herein.




NOW THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




Section 1.

Defined Terms.  Capitalized terms used and not otherwise herein defined shall
have the respective meanings ascribed thereto in the Loan Agreement.




Section 2.

Delivery of Shares.  Shareholder hereby assigns and surrenders to the Company
all of the Shareholder’s right, title and interest in and to the Shares, and in
consideration of such assignment and surrender, the Company hereby agrees to pay
to Shareholder the purchase price of $1,708,446.90 (the “Purchase Price”), which
shall be paid to the Shareholder as an Advance under the Operating Sublimit, and
which Purchase Price shall be added to the outstanding principal balance of the
Loan as of the date of this Agreement.




Section 3.

Additional Advance.  As further consideration for the payment of the Purchase
Price as herein provided by the Company, the Shareholder hereby commits to make
an additional amount of principal available to the Company under the Loan
Agreement in the amount of $2,200,000.00 (the “Additional Principal”) which
 Additional Principal shall, as and when advanced by Shareholder, be used by the
Company in accordance with Sections 1.5(c)(i)-(ii) of the Loan Agreement.  Of
the Additional Principal, 25% shall be advanced under the Operating Sublimit and
75% shall be advanced under the App Fundings Sublimit. The Company shall provide
Shareholder with a Request for Advance for the Additional Principal, and the
Additional Principal shall be advanced by Shareholder within three (3) Business
Days of receipt by Shareholder of such Request for Advance, and the satisfaction
of all other applicable Advance Conditions.




Section 4.

Closing.  The transaction contemplated in Section 2 of this Agreement is
referred to herein as the “Closing”.  The Closing hereunder shall be conditioned
upon there being no default under, and the occurrence of a simultaneous
execution of a First Amendment to Loan and Security Agreement (dated as of the
date hereof), by and between the Company and App Energy, LLC, a Kentucky limited
liability company.  At the Closing, the Shareholder shall deliver to the Company
a stock certificate or certificates evidencing the Shares, accompanied by stock
powers or other instruments of transfer duly executed in blank, with a medallion
signature guarantee.








--------------------------------------------------------------------------------



Section 5.

Modifications to Loan Documents.  The Loan Agreement and the Amended and
Restated Promissory Note dated as of August 28, 2013 and made by the Company in
favor of the Shareholder (the “Note”) are hereby amended as follows, effective
from and after the date hereof:




(a)

The definition of “Regular Interest” now appearing in Section 1.4(mm) of the
Loan Agreement is hereby amended in its entirety to read as follows:




“‘Regular Interest’ shall mean interest on the outstanding principal balance of
the Loan from time to time at a rate per annum equal to nine percent (9%).”




(b)

The definition of “Required Monthly Payment” now appearing in Section 1.4(pp) of
the Loan Agreement is hereby amended in its entirety to read as follows:




“Required Monthly Payment” shall mean: (i) as of any Payment Date prior to the
Payment Date occurring in the eighth full calendar month occurring subsequent to
the date of this Agreement (for example, if this Agreement were dated July 26,
2013, then the Payment Date falling on March 3, 2014), a payment equal to
Regular Interest for the immediately preceding calendar month plus the
Commitment Fee; (ii) except as set forth in subsection (iii) below, on and after
the Payment Date occurring in the eighth full calendar month occurring
subsequent to the date of this Agreement, a payment in an aggregate amount equal
to the Required Operating Sublimit Monthly Payment plus the Required App
Fundings Sublimit Monthly Payment; (iii) from August 1, 2014 until such Payment
Date after which the Borrower has collectively paid $1,000,000 (the “Monthly
Payment Savings”) less to the Lender in Required Monthly Payments than it would
have pursuant to subsection (ii) above, a payment equal to three percent (3%) of
the Drawn Amount; and (iv) upon the delivery of an App Default Notice, unless
and until such App Default Notice is withdrawn by Borrower in its sole
discretion, a payment equal to Regular Interest for the immediately preceding
calendar month plus the Commitment Fee.  The Monthly Payment Savings shall be
used by the Company for the purposes described in Sections 1.5(c)(i)-(ii) of the
Loan Agreement.”




(c)

Section 1.5(d) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:




“(d)

On each Payment Date during the term of the Loan, Borrower shall make a payment
to Lender equal to the Required Monthly Payment, which shall be applied by
Lender as follows:




(i)

first, in arrears, to the payment of Regular Interest then due and owing
hereunder;




(ii)

second, in payment of the Commitment Fee then due and owing hereunder; and




(iii)

third, in reduction of principal.”




(d)

Section 1.5(e) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:




“(e)

Borrower may, on not more than three (3) occasions, and on five (5) Business
Day’s prior notice to Lender, elect to cause the next due Required Monthly
Payment to equal Regular Interest for the immediately preceding calendar month
plus Commitment Fee. This right of the Borrower is not available for election if
the Borrower has received oil and gas revenues from the immediately preceding
calendar month.”




(e)

Section 1.8 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:




“Section 1.8

Intentionally Left Blank.”








-2-




--------------------------------------------------------------------------------



(f)

The definition of “Default Rate” now appearing in Section 6 of the Note is
amended to mean interest on the principal amount of the Loan calculated at the
lesser of (a) twenty-three and eight tenths percent (23.8%) per annum, and (b)
the maximum interest rate which Borrower may by law pay.




Section 6.

Representations and Warranties of the Shareholder.  The Shareholder hereby
represents and warrants to the Company that:




(a)

This Agreement has been duly authorized, executed and delivered by the
Shareholder and (assuming due authorization, execution and delivery by the
Company) constitutes the Shareholder’s legal, valid and binding obligation,
enforceable against the Shareholder in accordance with its terms.




(b)

The Shareholder owns the Shares, as described in the recitals hereto, registered
in its name on the books and records of the Company, and upon their assignment
and surrender to the Company in exchange for the Purchase Price, the Company
shall have good and marketable title thereto, free of any claim, lien, security
interest or encumbrance of any nature or kind and free of any rights or
privileges capable of becoming claims, liens, security interests or
encumbrances, and the Shareholder is entitled to transfer and assign the Shares
to the Company, free and clear of any such claims, liens, security interests,
encumbrances, rights and privileges.




(c)

There are no judgments or executions outstanding against the Shareholder, nor
are there any suits, actions or legal, administrative, arbitration or other
procedures or governmental investigations or any adverse change pending or, to
the knowledge of the Shareholder, threatened, against the Shareholder which
might impair or affect the ability of the Shareholder to transfer and assign the
Shares to the Company in accordance with the provisions of this Agreement.




(d)

To the Shareholder’s knowledge, the Company is not in violation of or default
under any provision of the Loan Agreement.




Section 7.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Shareholder that there are no judgments or executions
outstanding against the Company, nor are there any suits, actions or legal,
administrative, arbitration or other procedures or governmental investigations
or any adverse change affecting the business, operations, prospects, property or
affairs of the Company pending or, to the knowledge of the Company, threatened,
against the Company which might impair or affect the ability of the Company to
accept the Shares as contemplated by this Agreement.  This Agreement has been
duly authorized, executed and delivered by the Company and (assuming due
authorization, execution and delivery by the Shareholder) constitutes the
Company’s legal, valid and binding obligation, enforceable against the Company
in accordance with its terms.




Section 8.

Further Assurances.  Each party hereto agrees to perform any and all further
acts and to execute and deliver any documents which may reasonably be necessary
to carry out the provisions of this Agreement.




Section 9.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of laws
rules.




Section 10.

Binding Effect.  This Agreement is binding on, and will inure to the benefit of,
the parties hereto and their respective successors, permitted assigns, heirs,
and legal representatives.




Section 11.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.




Section 12.

Entire Agreement.  This Agreement contains the entire agreement of the parties
and embodies all the representations and warranties which have been made between
them with respect to the subject matter hereof.  All previous agreements or
understandings between the parties hereto with respect to its subject matter,
whether in writing or oral, are merged into this Agreement.








-3-




--------------------------------------------------------------------------------




Section 13.

Severability.  In the event that any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein, unless the deletion of such provision or provisions would result in such
a material change so as to cause completion of the transactions contemplated
herein to be unreasonable.




Section 14.

Expenses.  Each party is responsible for its own out of pocket costs and
expenses incurred in connection with this Agreement and the Closing.







[signature page follows]





-4-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




COMPANY:

 

DAYBREAK OIL AND GAS, INC.

 

By:

/s/

KAROL L. ADAMS

 

Name:

Karol L. Adams

 

Title:

Chief Compliance Officer and Corporate Secretary

 

 

 

 

 

 

 

 

 

SHAREHOLDER:

 

MAXIMILIAN RESOURCES LLC

 

By:

/s/

ROBERT M. LEVY

 

Name:

Robert Maximilian Levy

 

Title:

Portfolio Manager









































Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement and Share Repurchase Agreement


